In the United States Court of Federal Claims
                                      No. 11-779C

                                  (Filed: July 29, 2013)

************************************** *
STARR INTERNATIONAL COMPANY,                    *
INC., on its behalf and on behalf of a class of *
others similarly situated,                      *      Deposition of Witness Holding
                                                *      High-Level Government Position;
                                                *      Personal Knowledge of Relevant
                           Plaintiff,           *      Facts; Improbability of Obtaining
                                                *      Same or Similar Information
 v.                                             *      From Other Persons or Sources;
                                                *      Appropriate Judicial Oversight.
THE UNITED STATES,                              *
                                                *
                           Defendant.           *
                                                *
************************************** *

David Boies, with whom were Robert J. Dwyer, Nicholas A. Gravante, Jr., Alanna C.
Rutherford, Julia C. Hamilton, Luke Thara, Hamish P. M. Hume, and Samuel C. Kaplan,
Boies, Schiller & Flexner LLP, Armonk, New York, and John L. Gardiner, Skadden,
Arps, Slate, Meagher & Flom LLP, New York, New York, for Plaintiff.
Brian A. Mizoguchi, Assistant Director, with whom were Joyce R. Branda, Deputy
Assistant Attorney General, Jeanne E. Davidson, Director, Scott D. Austin, Assistant
Director, Timothy P. McIlmail, Senior Trial Counsel, Vincent D. Phillips, Amanda L.
Tantum, and Benjamin Zeitlin, Trial Attorneys, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, Washington, D.C., for Defendant.

                            ORDER REGARDING THE
                        DEPOSITION OF BEN S. BERNANKE

WHEELER, Judge.

       On June 21, 2013, counsel for Plaintiff served a notice to take the deposition of
Ben S. Bernanke on Friday, August 16, 2013 at the Washington, D.C. office of Boies,
Schiller & Flexner LLP. Mr. Bernanke is the Chairman of the Board of Governors of the
Federal Reserve System. The deposition would relate to Mr. Bernanke’s personal
involvement in the Government’s decision to bail out American International Group, Inc.
(“AIG”) in September 2008, and his knowledge of the specific governmental actions
taken to implement the bailout. Mr. Bernanke repeatedly has acknowledged that he was a
key decision-maker on behalf of the Government, and his testimony unquestionably is
relevant to the Fifth Amendment taking and illegal exaction claims before the Court.
Defendant opposes this deposition on the ground that Mr. Bernanke is a high-ranking
government official whose deposition should not be taken absent a showing of
extraordinary circumstances.

        After “meet and confer” efforts among counsel proved unsuccessful, Defendant
filed a motion for a protective order on July 8, 2013 asking the Court to preclude the
deposition of Mr. Bernanke. Defendant argues that a party seeking testimony from a
high-level government official must show that the information sought from the official is
“essential to his case, . . . [and] not obtainable from another source.” Def’s Mot. 2 (citing
In re United States (Holder), 197 F.3d 310, 314 (8th Cir. 1999)). Defendant states that
“[i]f other persons can provide the information sought, discovery will not be permitted
against [a high-ranking] official.” Id. (citing Holder, 197 F.3d at 314). Defendant
contends that Plaintiff should be required to pursue other avenues of discovery first
before seeking Mr. Bernanke’s testimony. In its July 23, 2013 reply, Defendant also
asserts that a deposition would interfere with Mr. Bernanke’s important duties in
managing the nation’s economy and fiscal policy.

       On July 16, 2013, Plaintiff filed its opposition to the Government’s motion for a
protective order. Plaintiff emphasizes the following reasons for taking Mr. Bernanke’s
deposition: (1) he was the key decision-maker in the Government’s initiation of the
bailout of AIG; (2) he has knowledge of relevant aspects of this case, including the
Government’s decision to offer AIG a loan, whether AIG was financially solvent,
whether bankruptcy was a viable option for AIG, whether the Government’s actions
toward AIG were punitive, and whether the Government took control of AIG; (3) he has
provided testimony before Congress regarding AIG at least five times; (4) he has given
speeches at various organizations and has performed a lecture series available on the
Federal Reserve website addressing the AIG bailout; and (5) he has written a book that in
part discusses the AIG bailout. Pl.’s Opp. 1-2.

       As a general rule, high-ranking government officials such as cabinet officers or
department or agency heads cannot be forced to testify absent extraordinary
circumstances. Simplex Time Recorder Co. v. Sec’y of Labor, 766 F.2d 575, 586-87
(D.C. Cir. 1985). However, the “[d]eposition of high ranking officials may be permitted
where the official has first-hand knowledge related to the claim being litigated [and] only
where it is shown that other persons cannot provide the necessary information.” Bogan v.
City of Boston, 489 F.3d 417, 423 (1st Cir. 2007). A plaintiff requesting such a
deposition must establish that (1) the official has personal knowledge of relevant facts


                                             2
necessary to the case, and (2) the information cannot be obtained through other sources.
Holder, 197 F.3d at 314.

        Obtaining the testimony of high-level government officials is a relatively routine
practice in the Court of Federal Claims when the official has personal knowledge of
relevant information. See, e.g., Moreland Corp. v. United States, 76 Fed. Cl. 268, 270
n.2 (2007) (noting that trial witnesses included Anthony Principi, former Secretary of
Veterans Affairs); Energy Capital Corp. v. United States, 60 Fed. Cl. 315, 318-19 (2004)
(ordering the deposition of former Secretary of Housing and Urban Development Andrew
Cuomo as to his personal knowledge of relevant facts); McDonnell Douglas Corp. v.
United States, 35 Fed. Cl. 358, 366 n.9 (Fed. Cl. 1996) rev’d in part on other grounds,
vacated in part on other grounds, and remanded, 182 F.3d 1319 (Fed. Cir. 1999)
(describing deposition and trial testimony of Secretary of Defense Richard B. Cheney
regarding termination for default of the A-12 aircraft program); Langenegger v. United
States, 5 Cl. Ct. 229, 234 (1984), aff’d in part and vacated in part, 756 F.2d 1565 (Fed.
Cir. 1985) (permitting depositions of senior State Department officials).1 This practice
can hardly be surprising, given the very essence of the Court’s jurisdiction, which allows
private citizens to sue the federal government for monetary redress. As stated by
President Abraham Lincoln and memorialized on the lobby wall of the National Courts
Building, “[i]t is as much the duty of Government to render prompt justice against itself,
in favor of citizens, as it is to administer the same between private individuals.” 62
Cong. Globe, 37th Cong., 2d Sess., App. at 2 (1862). In large cases challenging actions
at the top levels of the Government, it is unremarkable that high-level government
officials will play a role in the litigation.

        Here, the Court concludes that Plaintiff should be permitted to depose Mr.
Bernanke. The Court is persuaded that Mr. Bernanke is a key witness in this case, and
that his testimony will be highly relevant to the issues presented. Because of Mr.
Bernanke’s personal involvement in the decision-making process to bail out AIG, it is
improbable that Plaintiff would be able to obtain the same testimony or evidence from
other persons or sources. Unlike the cases cited by Defendant where the high-level
government official had little or no personal involvement, Mr. Bernanke was a central
figure in the Government’s 2008 determination of how it should handle AIG’s fiscal
difficulties. To rule otherwise would deprive the Court of important relevant evidence in
its fact-finding and resolution of this case. Indeed, the Court cannot fathom having to
decide this multi-billion dollar claim without the testimony of such a key government
decision-maker. These facts constitute “extraordinary circumstances” for the taking of
Mr. Bernanke’s deposition.

1
  Anecdotally, the Court also is aware of testimony obtained from General Colin Powell, Chairman of the
Joint Chiefs of Staff, William J. Casey, Director of the Central Intelligence Agency, Alfred C. Sikes,
Chairman of the Federal Communications Commission, and Richard G. Austin, Administrator of the
General Services Administration. Other examples undoubtedly exist.

                                                  3
        In recognition of Mr. Bernanke’s high-level government position and the
importance of his duties, the Court will extend appropriate deference and courtesies to
him in the scheduling and conduct of this deposition. In order to provide appropriate
judicial oversight for the deposition of this high-level government official, Judge Wheeler
plans to attend Mr. Bernanke’s deposition. Judge Wheeler will be available to rule upon
any objections that may occur, and to assure that proper and efficient use of time is
maintained. Counsel are requested to coordinate the scheduling of this deposition with
Mr. Bernanke and the Court. The August 16, 2013 date contained in the deposition
notice is acceptable to the Court, but counsel may call the chambers law clerk assigned to
this case to determine the availability of other dates.

       Defendant’s motion for a protective order is DENIED.

       IT IS SO ORDERED.

                                                 s/Thomas C. Wheeler
                                                 THOMAS C. WHEELER
                                                 Judge




                                             4